DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on1/28/2020 and the claims received 4/20/2020. 
Claims 1-10 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Provisional Application 62/797,836 filed on 1/28/2019 and of Provisional Application 62/937,059 filed on 11/18/2019. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-10 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer system comprising: a database, enabling storing locations of multiple different wells, and storing said information of said multiple different wells; a computer system, accepting entry of information, including a date on which an action will be taken on at least one of said wells; said computer system determining information about other wells that are within a proximity of at least one of the said wells, said determining information comprising determining a perimeter of at least one well, determining one or more other wells which are within a proximity range to the perimeter of at least one well, and sending information to users associated with said other wells which are within the proximity range to the perimeter of the at least one well indicating the action which will occur and when the action will occur (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing well information and proximity of a well to other wells to make determinations about what actions to take, where the actions are for commercial purposes of operating wells.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer system comprising: a database, enabling storing locations of multiple different wells, and storing said information of said multiple different wells; a computer system, accepting entry of information; said computer system, and sending information to users associated with said other wells which are within the proximity range to the perimeter of the at least one well indicating the action which will occur and when the action will occur” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a computer system comprising: a database; wells; users” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-10 further narrow the abstract idea and present no additional elements that integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05).
The claimed “a computer system comprising: a database; wells; users” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 1-10 recite a computer system comprising: a database; wells; users; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0015. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer system comprising: a database, enabling storing locations of multiple different wells, and storing said information of said multiple different wells; a computer system, accepting entry of information; said computer system, and sending information to users associated with said other wells which are within the proximity range to the perimeter of the at least one well indicating the action which will occur and when the action will occur” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-10 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6: There are two claim 6 claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2010/0271232 A1) in view of Strobel et al. (US 2013/0304444 A1).

Regarding Claim 1: Clark et al. teach a system comprising (See Figure 1, Figure 5, and Paragraph 0047): 
enabling storing locations of multiple different wells, and storing said information of said multiple different wells (See Figure 1, Figure 3, Figure 5, Paragraph 0047, and Paragraph 0053 – “well slot pattern 40 for drilling additional wells amid the plurality of wells 30 of FIG. 2. Within a platform perimeter 42, each existing well 44 is represented by a circle and each proposed well 46 is represented by a star”); 
accepting entry of information (See Figure 5, Paragraph 0057, Paragraph 0100); 
determining information about other wells that are within a proximity of at least one of the said wells, said determining information comprising determining a perimeter of at least one well, determining one or more other wells which are within a proximity range to the perimeter of at least one well (See Figure 1, Figure 3, Figure 18, Paragraph 0053 – “a platform perimeter 42”, Paragraph 0059 – “provide measurements for estimating the direction and distance from the BHA 66 to the existing well 52”, Paragraph 0101 – “the threshold distance 250 is set at S.sub.a=1 m, then the driller would be alerted at an alarm trigger distance 252 of x=1.2 m”, Paragraph 0106, and claim 3); 
and sending information to users associated with said other wells which are within the proximity range to the perimeter of the at least one well indicating the action which will occur and when the action will occur (See Paragraph 0080 – “A simple alarm may be triggered if the induced magnetic field amplitude B.sub.t exceeds a certain value which indicates that the casing is too close to the BHA 66”, Paragraph 0098, and Paragraph 0101).

Clark et al. do not specifically disclose a computer system comprising a database or including a date on which an action will be taken on at least one of said wells. However, Strobel et al. further teach: 
a computer system comprising a database (See claim 10);
including a date on which an action will be taken on at least one of said wells (See Paragraph 0029).

The teachings of Clark et al. and Strobel et al. are related because both are analyzing drilling to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the drilling proximity system of Clark et al. to incorporate the system and date of Strobel et al. in order to better understand when actions will occur thereby allowing a better response to be performed by workers.

Regarding Claim 2: Clark et al. in view of Strobel et al. teach the limitations of claim 1. Clark et al. further teach wherein the action that will occur comprises a well activity of at least one well (See Abstract).

Regarding Claim 3: Clark et al. in view of Strobel et al. teach the limitations of claim 1. Clark et al. further teach wherein the perimeter is determined by forming a likely location of an extent of the well, and adding a proximity range to that likely location, to form the perimeter (See Figure 1, Figure 3, Figure 18, Paragraph 0053 – “a platform perimeter 42”, and Paragraph 0054).

Regarding Claim 4: Clark et al. in view of Strobel et al. teach the limitations of claim 1. Clark et al. further teach wherein the proximity range is a setting that represents a distance between wells at which the action is likely to affect another well (See Figure 18, Paragraph 0101 – “the threshold distance 250 is set at S.sub.a=1 m, then the driller would be alerted at an alarm trigger distance 252 of x=1.2 m”, Paragraph 0106, and claim 3).

Regarding Claim 5: Clark et al. in view of Strobel et al. teach the limitations of claim 3. Clark et al. further teach wherein the perimeter is a rectangular box, formed between a maximum latitude and a maximum longitude of the well, and a minimum longitude and a minimum latitude of the well, forming a rectangle, and adding the proximity range all around that rectangle to form the perimeter of the box (See Figure 3, Figure 17, Figure 18, Figure 23, Figures 29A-29B, Paragraph 0053, Paragraph 0118 – “An ordinate 318 represents a range of y.sub.m.epsilon.[-2.6,2.6] in the y-direction and abscissa 320 represents a range of x.sub.m.epsilon.[-2.6, 2.6] in the x-direction”, and Paragraph 0119 – “As apparent in the plot 316 of FIG. 23, there are four minima 324, 326, 328, and 330 of Q(x.sub.m,y.sub.m). The minimum 324 to the right of the origin at (x,y)=(2.0,0.4) represents the true position of the BHA 66”).

Regarding Claim 6: Clark et al. in view of Strobel et al. teach the limitations of claim 3. Clark et al. further teach wherein the perimeter is a rectangular box formed by finding a maximum longitude and a maximum latitude and a minimum longitude and a minimum latitude, where at least one of the values represents an area of a curved well which does not extend straight from top to bottom, forming a rectangle between said maximum longitude and said maximum latitude and said minimum longitude and said minimum latitude, and adding the proximity range all around that rectangle to form the perimeter of the rectangle (See Figure 3, Figure 17, Figure 18, Figure 23, Figures 29A-29B, Paragraph 0053, Paragraph 0118 – “An ordinate 318 represents a range of y.sub.m.epsilon.[-2.6,2.6] in the y-direction and abscissa 320 represents a range of x.sub.m.epsilon.[-2.6, 2.6] in the x-direction”, and Paragraph 0119 – “As apparent in the plot 316 of FIG. 23, there are four minima 324, 326, 328, and 330 of Q(x.sub.m,y.sub.m). The minimum 324 to the right of the origin at (x,y)=(2.0,0.4) represents the true position of the BHA 66”).

Regarding Claim 6: Clark et al. in view of Strobel et al. teach the limitations of claim 3. Clark et al. further teach wherein the perimeter is a square box around a postulated center of the vertical well (See Figure 3, Figure 17, Figure 18, Figure 23, and Figures 29A-29B).

Regarding Claim 7: Clark et al. in view of Strobel et al. teach the limitations of claim 3. Clark et al. further teach wherein the proximity range is formed around multiple points along a curved half of a horizontal well (See Figure 3, Figure 17, Figure 18, Figure 23, Figures 29A-29B, Paragraph 0053, Paragraph 0118 – “An ordinate 318 represents a range of y.sub.m.epsilon.[-2.6,2.6] in the y-direction and abscissa 320 represents a range of x.sub.m.epsilon.[-2.6, 2.6] in the x-direction”, and Paragraph 0119 – “As apparent in the plot 316 of FIG. 23, there are four minima 324, 326, 328, and 330 of Q(x.sub.m,y.sub.m). The minimum 324 to the right of the origin at (x,y)=(2.0,0.4) represents the true position of the BHA 66”).

Regarding Claim 8: Clark et al. in view of Strobel et al. teach the limitations of claim 3. Clark et al. further teach wherein the distance is using wellbore geometry by defining a shape file that defines a detailed shape of the wellbore (See Figure 3, Figure 17, Figure 18, Figure 23, Figures 29A-29B, Paragraph 0053, Paragraph 0118 – “An ordinate 318 represents a range of y.sub.m.epsilon.[-2.6,2.6] in the y-direction and abscissa 320 represents a range of x.sub.m.epsilon.[-2.6, 2.6] in the x-direction”, and Paragraph 0119 – “As apparent in the plot 316 of FIG. 23, there are four minima 324, 326, 328, and 330 of Q(x.sub.m,y.sub.m). The minimum 324 to the right of the origin at (x,y)=(2.0,0.4) represents the true position of the BHA 66”).

Regarding Claim 9: Clark et al. in view of Strobel et al. teach the limitations of claim 2. Clark et al. do not specifically disclose the following. However, Strobel et al. further teach wherein the well activity is a hydraulic fracturing (See claim 10).
The teachings of Clark et al. and Strobel et al. are related because both are analyzing drilling to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the drilling proximity system of Clark et al. to incorporate the fracturing of Strobel et al. in order to analyze fracturing.

Regarding Claim 10: Clark et al. in view of Strobel et al. teach the limitations of claim 1. Clark et al. further teach wherein the computer system provides notifications to offset well operators of actions that might affect the offset operators' wells, and to find information about upcoming well activities that could affect offset wells (See Figure 18, Paragraph 0101 – “the threshold distance 250 is set at S.sub.a=1 m, then the driller would be alerted at an alarm trigger distance 252 of x=1.2 m”, Paragraph 0106, and claim 3).

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683